Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on June 17, 2022.  Application No. 17/052,359, is a 371 of PCT/EP2019/061283, filed May 2, 2019, and claims the benefit of U.S. Provisional Application No. 62/666,412, filed May 3, 2018, and claims foreign priority to European Patent Application No. EP 18176345.9, filed June 6, 2018.  In a preliminary amendment filed May 3, 2021, Applicant added new claims 16-20.  Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on June 17, 2022, is acknowledged.
Claims 11-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The election was made without traverse in the reply filed on June 17, 2022.
Please note that the nonelected invention of Group II (the compositions claims) is not subject to rejoinder upon finding allowable subject matter in the elected invention of Group I (the method of use claims).  It is suggested that Applicant cancel these claims in response to this Office action in order to move the claims closer to allowance. 
Claims 1-10, 16, and 17 are examined below. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prescott, WO 2005/099695 A1 (cited on the November 2, 2020, IDS).  Prescott discloses a method for treating a disease or disorder comprising administering to a mammal in need thereof, a therapeutically effective amount of a composition, wherein said composition is administered once daily to a subject in need thereof and said composition comprises the (+) enantiomer of fadrozole HCl (a pharmaceutically acceptable salt thereof).  See Prescott, p.4 para. 4, Compound (I), having aldosterone synthetase activity; see also Id., Abstract, for its use in vascular dysfunction; see Id, pgs. 8-11, subsections 1.1-1.10 for administration compositions of fadrozole.
Conclusion
Claims 1-6, 8-10, 16, and 17 are not allowed. 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625